UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 9, 2013 HOME PROPERTIES, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 1-13136 16-1455126 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 850 Clinton Square, Rochester, New York 14604 (Address of principal executive offices and internet site) (585) 546-4900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On July 9, 2013, Home Properties, Inc., a Maryland corporation (the “Company”), entered into an Underwriting Agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and the underwriters named therein (the “Underwriters”), a copy of which is filed herewith as Exhibit1.1 and incorporated herein by reference (the “Underwriting Agreement”).Pursuant to the Underwriting Agreement, the Company has agreed to sell to the Underwriters 3,850,000 shares of the Company’s common stock, par value $0.01 per share, at a public offering price of $63.00 per share, less an underwriting discount equal to $2.52 per share.The Company also granted the Underwriters a 30-day option to purchase up to an additional 577,500 shares, which option was exercised by the Underwriters on July 9, 2013. Pursuant to the Underwriting Agreement, subject to certain exceptions, the Company, its directors and its executive officers have agreed not to sell or otherwise dispose of any of the Company’s common stock held by them for a period ending 45 days after the date of the Underwriting Agreement without first obtaining the written consent of Merrill Lynch. The Company expects to close the offering on July 12, 2013, subject to the satisfaction of closing conditions. Nixon Peabody LLP, as counsel to the Company, has issued its opinion with respect to the legality of the shares of common stock issued pursuant to the Underwriting Agreement and with respect to certain U.S. federal income tax matters, which opinions are filed herewith and incorporated herein by reference as Exhibits 5.1 and 8.1, respectively. Item 8.01Other Events. On July 9, 2013, the Company issued a press release announcing the pricing of its previously announced common stock offering.A copy of the press release is attached hereto as Exhibit99.1, and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Underwriting Agreement, dated July 9, 2013, between the Company and the Underwriters 5.1Opinion of Nixon Peabody LLP 8.1Tax Opinion of Nixon Peabody LLP 23.1Consent of Nixon Peabody LLP (included in Exhibit 5.1 and 8.1) 99.1Press Release dated July 9, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: July 9, 2013HOME PROPERTIES, INC. (Registrant) By:/s/ David P. Gardner David P. Gardner Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Underwriting Agreement, dated July 9, 2013, between the Company and the Underwriters Opinion of Nixon Peabody LLP Tax Opinion of Nixon Peabody LLP Consent of Nixon Peabody LLP (included in Exhibit 5.1 and 8.1) Press Release dated July 9, 2013 4
